Citation Nr: 1206743	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 50 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 2, to December 18, 1998, and from October 30, 2001, to December 12, 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In his December 2008 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge of the Board.  However, in a subsequent January 2009 statement, the Veteran indicated that he wanted his appeal decided on the evidence of record - without a hearing.  So he has withdrawn his hearing request.  38 C.F.R. §§ 20.702(e), 20.704(e) (2011).

His claim for a higher rating for his major depressive disorder, however, requires further development before being decided on appeal, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Additional development of this claim is needed to obtain outstanding VA treatment records and to have the Veteran undergo another VA compensation examination to reassess the severity of his psychiatric disorder.

To this end, the AMC needs to confirm there are no outstanding VA outpatient treatment records at the local VA Medical Center (VAMC) in San Juan.  The Board sees there are none currently in the file dated since February 2011, and the Veteran had been receiving ongoing psychiatric treatment and counseling continuously and consistently until then, in turn raising the likelihood that he has received additional treatment and counseling during the year or so since.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  

Another VA compensation examination also is needed to reassess the severity of his major depressive disorder.  He contends that it has worsened since his last VA compensation examination in July 2009, which was some 21/2 years ago, and his VA treatment records confirm that he has had additional complaints and received additional treatment for his psychiatric disorder since then.  There have been a considerable amount of VA psychiatric treatment records associated with the claims file since that last evaluation.  Thus, a current VA compensation examination is needed to address the current severity of this disability.

On remand, the VA compensation examiner must determine the extent of the Veteran's occupational and social impairment that is specifically attributable to his service-connected major depressive disorder.  Notably, according to some of the VA treatment records in the file, the Veteran also has received additional diagnoses of posttraumatic stress disorder (PTSD) and borderline personality disorder.  Therefore, it is important for the examiner to assign a Global Assessment of Functioning (GAF) score that is solely representative of the symptoms and impairment attributable to the service-connected major depressive disorder or, at the very least, if providing only one score, the examiner must quantify what measure of the score is the result of the major depressive disorder versus these other mental disorders mentioned that are not currently service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 requiring that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.).  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) at 32).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all relevant VA medical records concerning any evaluation or treatment the Veteran has received for his major depressive disorder and/or other mental illnesses (e.g., PTSD, borderline personality disorder, etc.) since February 2011.  Because these records are in the possession of a Federal department or agency, namely, VA, the requests for these records are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified of any inability to obtain any existing records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to reassess the severity and manifestations of the Veteran's major depressive disorder, in accordance with the applicable rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

The examination should include all diagnostic testing or evaluation needed.  The examiner is especially requested to determine what specific symptoms and impairment are attributable to the service-connected major depressive disorder, as opposed to those referable to any other nonservice-connected psychiatric disorder, including PTSD and borderline personality disorder, unless it is determined the symptoms of one condition cannot be disassociated from the symptoms of another, in which case all must be presumed associated with the major depressive disorder in determining the extent of the Veteran's social and occupational impairment.

To this end, the examiner should assign an Axis V GAF score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, and explain what the assigned score means, both in terms of the extent of the social and occupational impairment attributable to the major depressive disorder and, further, if not disassociated from this major depressive disorder, any additional occupational and social impairment attributable to any other currently diagnosed DSM-IV psychiatric disorder.

Finally, the examiner should indicate the effect the Veteran's service-connected major depressive disorder has on his ability to obtain and maintain substantially gainful employment.

The examiner must discuss the rationale for all opinions and conclusions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  

3.  Then readjudicate this claim in light of all additional evidence since the July 2009 supplemental statement of the case (SSOC).  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


